— Appeal by the defendant (by permission) from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated February 15, 1985, which denied his motion for an order pursuant to CPL article 440 granting a plenary hearing and/or summarily vacating a judgment of *722the same court, rendered January 27, 1983, convicting him of criminal sale of a controlled substance in the first degree and criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Order affirmed.
The court did not err in denying the defendant’s motion to vacate the judgment of conviction (see, CPL 440.10 [3] [a]). We find that the defendant was not deprived of the effective assistance of counsel. The record as a whole indicates that counsel was adequately prepared, knowledgeable about the law and vigorous in his defense of the defendant. Any errors committed by counsel were not so serious as to deprive the defendant of a fair trial (see, People v Satterfield, 66 NY2d 796). Mangano, J. P., Gibbons, Lawrence and Kunzeman, JJ., concur.